Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/16/2021 has been entered.

Response to Arguments
Applicant's arguments are moot in view of a new rejection using Brown (US 4,493,968).

Claim Rejections - 35 USC § 112
The previous 35 U.S.C. 112(b) rejection is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-4, 6, 8, 21-22, 24, 30, 31-32 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Brown (US 4,493,968).

Examiner’s Conventions: 	


Regarding claim 1, Brown teaches    
A travel speed sensing system (the controller 50 calculating and adjusting the travel speed from the recitation “the travel speed is calculated to achieve the desired groove fill percentage. Given the calculated travel speed and wire-feed speed, the arc voltage is calculated and adjusted via the controller 50”; C6:45, Fig. 5
 
    PNG
    media_image1.png
    526
    481
    media_image1.png
    Greyscale
), comprising:

a hand held welding torch (a human operator guiding the welding torch along the groove or seam; C1:24-25 [including] hand; C1:23 [and] a MIG-type wire welding torch 14; C2:29, Fig. 5);

an optical sensor (a raster-scanning type TV camera 12; C2:26-27, Fig. 5) coupled (with a plate 80; C6:56, Fig. 5) to the hand held welding torch, 

the optical sensor being configured to sense light (The reflection of the beam 34 from the surface of the workpiece 18; C2:59-60) incident (the vertically reflected beam toward “90” having the angle between the dash-two-dot lines; Fig. 5) on the optical sensor; and 

a torch monitor (An Intel 8085 digital computer 28; C2:52, Fig. 1) configured to determine (being calculated; C6:45, Fig. 1), during a welding operation (A three-axis system for adaptive, automated welding; C2:25), a real-time travel speed (the travel speed calculated to achieve the desired groove fill percentage; C6:45-48) of the hand held welding torch, a  real-time travel direction (the desired direction, to the desired degree and at the desired rate to follow a weld groove in the workpiece 18; C2:44-46) of the hand held welding torch, or both, based on the sensed light (The reflection of the beam 34 from the surface of the workpiece 18; C2:59-60) incident (the half of the acute incident angle between “10”, “88” and “90”; Fig. 5) on the optical sensor coupled to the hand held welding torch.

Regarding claim 2, Brown teaches    
wherein the torch monitor (Brown: An Intel 8085 digital computer 28; C2:52, Fig. 1) comprises processing circuitry (an LSI-11 computer 38; C2:68-C3:1) and memory circuitry (a store of about 20 position commands is placed in a ring-buffer 39 in the computer 38; C3:23-24, Fig. 1

    PNG
    media_image2.png
    424
    657
    media_image2.png
    Greyscale
), the memory circuitry comprising one or more software sensor modules (the camera data analysis routine carried out by the Intel 8085; C5:27-29, Fig. 1) comprising executable instructions (the command lines in the “Software”; C5:27-29, Fig. 1) that, when executed, cause the processing circuitry to determine(being calculated; C6:45, Fig. 1) the real-time travel speed (the travel speed calculated to achieve the desired groove fill percentage; C6:45-48) using one or more algorithms (Software; C5:27-29, Fig. 1) applied to images (a digital signal set representing the groove profile; C5:19-20, Fig. 1) acquired via the optical sensor (a raster-scanning type TV camera 12; C2:26-27, Fig. 5).

	Regarding claim 3, Brown teaches 
wherein a surface (the laser beam shape of “The laser beam projected onto the workpiece 18”; C3:64-65) is augmented by application of a visible pattern (the shape of “the peak intensity locations of the laser beam reflection”; C2:65) to the surface, and the torch monitor (Brown: An Intel 8085 digital computer 28; C2:52, Fig. 1) is configured to determine (being calculated; C6:45, Fig. 1) the real-time travel speed (the travel speed calculated to achieve the desired groove fill percentage; C6:45-48) of the hand held welding torch (a human operator guiding the welding torch along the groove or seam; C1:24-25 [including] hand; C1:23 [and] a MIG-type wire welding torch 14; C2:29, Fig. 5) based on the light (The reflection of the beam 34 from the surface of the workpiece 18; C2:59-60) reflected off the visible pattern.

	Regarding claim 4, Brown teaches 
further comprising a light source (A laser-projector 10; C2:26, Fig. 5) configured to output the light (The reflection of the beam 34 from the surface of the workpiece 18; C2:59-60) toward a surface (the area around “the groove 88 in the workpiece 18”; C6:60-61, Fig. 5) in a weld area (the groove 88 in the workpiece 18; C6:60-61, Fig. 5).

	Regarding claim 6, Brown teaches 
further comprising a filter (A filter 90; C6:64, Fig. 5) configured to filter the light (The reflection of the beam 34 from the surface of the workpiece 18; C2:59-60) reflected from the surface  (the area around “the groove 88 in the workpiece 18”; C6:60-61, Fig. 5) to produce a filtered light (light only at 632.8 nanometers; C6:65-66) at one or more desired frequencies (the inverse of “632.8 nanometers”; C6:65-66), the optical sensor (a raster-scanning type TV camera 12; C2:26-27, Fig. 5) configured to sense the filtered light.

	Regarding claim 8, Brown teaches 
comprising a sensor (a raster-scanning type TV camera 12; C2:26-27, Fig. 5) disposed on the hand held welding torch (a human operator guiding the welding torch along the groove or seam; C1:24-25 [including] hand; C1:23 [and] a MIG-type wire welding torch 14; C2:29, Fig. 5), wherein the sensor is configured to sense a parameter (the correct sensor head angle; C6:25) indicative of an angle (the correct sensor head angle; C6:25) of the hand held welding torch, and wherein the torch monitor (An Intel 8085 digital computer 28; C2:52, Fig. 1) is configured to determine (being calculated; C6:45, Fig. 1) the real-time travel speed (the travel speed calculated to achieve the desired groove fill percentage; C6:45-48) based in part (an actual groove depth, the interface reductions and the data processing function; C4:50-51 among “the tracking and welding parameter adjustment functions”; C5:21-22) on the parameter indicative of the angle of the hand held welding torch.

	Regarding claim 21, Brown teaches 
wherein the optical sensor (a raster-scanning type TV camera 12; C2:26-27, Fig. 5) is configured to be coupled to the hand held welding torch (a human operator guiding the welding torch along the groove or seam; C1:24-25 [including] hand; C1:23 [and] a MIG-type wire welding torch 14; C2:29, Fig. 5) such that a line of sight (the vertical dash-two-dot line; Fig. 5) of the optical sensor (a raster-scanning type TV camera 12; C2:26-27, Fig. 5) is substantially parallel (as shown in Fig. 5) with an axis (z-axis; C2:34, Fig. 5) of a torch tip (a MIG-type wire welding torch 14; C2:29, Fig. 5) of the hand held welding torch.

	Regarding claim 22, Brown teaches 
wherein the real-time travel speed (the travel speed calculated to achieve the desired groove fill percentage; C6:45-48) of the hand held welding torch (a human operator guiding the welding torch along the groove or seam; C1:24-25 [including] hand; C1:23 [and] a MIG-type wire welding torch 14; C2:29, Fig. 5) is used to evaluate a heat input (the arc voltage; C6:47 [including] the deposition rate; C3:59) to a welding workpiece (workpiece 18; C2:31, Fig. 5) during the welding operation.

	Regarding claim 24, Brown teaches 
further comprising a range finder (signals for (4) Z coordinate of left edge; C3:1-2, 7, Fig. 5) configured to determine (being calculated; C6:45, Fig. 1) a distance (the value of “Z coordinate”; C3:1-2, 7, Fig. 5) between the optical sensor (A camera lens 90 of the camera 12; C6:62, Fig. 5) and a surface (the top surface of “the workpiece 18”; C6:55, Fig. 5), the torch monitor (Brown: An Intel 8085 digital computer 28; C2:52, Fig. 1) further configured to determine (being calculated; C6:45, Fig. 1) a contact tip (the end of “the torch 14”; C2:29, Fig. 5) to work distance (the value of “Z coordinate”; C3:1-2, 7, Fig. 5) of the hand held welding torch (a human operator guiding the welding torch along the groove or seam; C1:24-25 [including] hand; C1:23 [and] a MIG-type wire welding torch 14; C2:29, Fig. 5) based on the distance.

	Regarding claim 30, Brown teaches 
A travel speed sensing system (the controller 50 calculating and adjusting the travel speed from the recitation “the travel speed is calculated to achieve the desired groove fill percentage. Given the calculated travel speed and wire-feed speed, the arc voltage is calculated and adjusted via the controller 50”; C6:45, Fig. 5
 
    PNG
    media_image1.png
    526
    481
    media_image1.png
    Greyscale
) comprising: 

a hand held welding torch (a human operator guiding the welding torch along the groove or seam; C1:24-25 [including] hand; C1:23 [and] a MIG-type wire welding torch 14; C2:29, Fig. 5);

an optical sensor (a raster-scanning type TV camera 12; C2:26-27, Fig. 5) coupled (with a plate 80; C6:56, Fig. 5) to the hand held welding torch, the optical sensor being configured to sense light (The reflection of the beam 34 from the surface of the workpiece 18; C2:59-60) incident on the optical sensor; and

a torch monitor (An Intel 8085 digital computer 28; C2:52, Fig. 1) comprising processing circuitry (An Intel 8085 digital computer 28; C2:52 and an LSI-11 computer 38; C2:68-C3:1) and memory circuitry (a store of about 20 position commands is placed in a ring-buffer 39 in the computer 38; C3:23-24, Fig. 1

    PNG
    media_image2.png
    424
    657
    media_image2.png
    Greyscale
), 
(the programming of the Intel computer 28; C4:34-35) that, when executed, cause the processing circuitry to:

determine (being calculated; C6:45, Fig. 1), during a welding operation (A three-axis system for adaptive, automated welding; C2:25), a real-time travel speed (the travel speed calculated to achieve the desired groove fill percentage; C6:45-48) of the hand held welding torch, or a real-time travel direction (the desired direction, to the desired degree and at the desired rate to follow a weld groove in the workpiece 18; C2:44-46) of the hand held welding torch, based on the sensed light incident (the half of the acute incident angle between “10”, “88” and “90”; Fig. 5) on the optical sensor coupled to the hand held welding torch.

	Regarding claim 31, Brown teaches 
A travel speed sensing system (the controller 50 calculating and adjusting the travel speed from the recitation “the travel speed is calculated to achieve the desired groove fill percentage. Given the calculated travel speed and wire-feed speed, the arc voltage is calculated and adjusted via the controller 50”; C6:45, Fig. 5
 
    PNG
    media_image1.png
    526
    481
    media_image1.png
    Greyscale
), comprising: 

a hand held welding torch (a human operator guiding the welding torch along the groove or seam; C1:24-25 [including] hand; C1:23 [and] a MIG-type wire welding torch 14; C2:29, Fig. 5);

an image sensor (a raster-scanning type TV camera 12; C2:26-27, Fig. 5) coupled to the hand held welding torch, wherein the image sensor being configured to capture images (a digital signal set representing the groove profile; C5:19-20) of a surrounding environment (the groove 88 in the workpiece 18; C6:60-61) and

a torch monitor (An Intel 8085 digital computer 28; C2:52, Fig. 1) comprising processing circuitry (An Intel 8085 digital computer 28; C2:52 and an LSI-11 computer 38; C2:68-C3:1)  and memory circuitry (a store of about 20 position commands is placed in a ring-buffer 39 in the computer 38; C3:23-24, Fig. 1

    PNG
    media_image2.png
    424
    657
    media_image2.png
    Greyscale
), 
(the programming of the Intel computer 28; C4:34-35) that, when executed, cause the processing circuitry to:

identify, during a welding operation (A three-axis system for adaptive, automated welding; C2:25), one or more features (the groove profile from “a digital signal set representing the groove profile”; C5:19-20) of the surrounding environment in the images captured by the image sensor coupled to the hand held welding torch, track (enable the tracking and welding parameter adjustment functions to occur; C5:21-22), over a period of time (the effectively strobing interval of “The pixel clock 62”; C4:53), a motion (change of position of “the groove profile”; C5:19-20) of the one or more features identified in the images captured by the image sensor coupled to the hand held welding torch, and
determine (being calculated; C6:45, Fig. 1), during the welding operation (A three-axis system for adaptive, automated welding; C2:25), a real-time travel speed (the travel speed calculated to achieve the desired groove fill percentage; C6:45-48) of the hand held welding torch, or a real-time travel direction of the hand held welding torch, based on the motion of the one or more features identified in the images captured by the image sensor coupled to the hand held welding torch sensed light.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown (US 4,493,968) as applied to claim 4 above, and in view of Haefner (US 4,675,502).

Regarding claim 5, Brown discloses 
further comprising:
a first optical fiber configured to carry the light (The reflection of the beam 34 from the surface of the workpiece 18; C2:59-60) output from the light source (A laser-projector 10; C2:26, Fig. 5) toward the surface (the area around “the groove 88 in the workpiece 18”; C6:60-61, Fig. 5); and
a second optical fiber configured to carry the light reflected from the surface to the optical sensor (a raster-scanning type TV camera 12; C2:26-27, Fig. 5).

Brown discloses the light output and the light reflected as mapped above, but is silent regarding
a first optical fiber configured to carry the light output

a second optical fiber configured to carry the light reflected

However, Haefner discloses, in the technical field for “Real time tracking control for taught path robots” (title, Fig. 2

    PNG
    media_image3.png
    290
    389
    media_image3.png
    Greyscale
), 
a first optical fiber (a laser beam from fiber optic 21 and laser source 22 and projects a structured light pattern such as a laser stripe onto the weld joint ahead of the weld puddle; C3:64-67, Fig. 2) configured to carry the light (a laser beam from fiber optic 21 and laser source 22; C3:64-65, Fig. 2) output (projects; C3:65)

a second optical fiber (a coherent fiber optic cable 23 which transmits the image of the scene to a two-dimensional television-type camera 24; C4:1-3, Fig. 2) configured to carry the light (“a laser beam”; C3:64, Fig. 2 [including] “onto the entrance of a coherent fiber optic cable 23”; C4:1-2, Fig. 2) reflected (“onto the entrance of a coherent fiber optic cable 23”; C4:1-2, Fig. 2)

	The advantage of using Haefner’s laser beam from fiber optic 21 and a coherent fiber optic cable 23 is to make use of an optimal photonic device designed for the benefit of long distance transportation of various light beams with minimal loss. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Brown with Haefner by replacing Brown’s a conventional low-power helium-neon laser 86 with Haefner’s laser source 22 having a laser beam from fiber optic 21 and a two-dimensional television-type camera 24 having a coherent fiber optic cable 23 which transmits the image of the scene in order to make use of an optimal photonic device designed for the benefit of long distance transportation of various light beams with minimal loss.

Claims 25-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown (US 4,493,968) in view of Haefner (US 4,675,502) as applied to claim 5 above, and further in view of Findlan (US 5,653,897).

Regarding claim 25, Brown in view of Haefner discloses 
configured to hold the first optical fiber (Haefner: a laser beam from fiber optic 21 and laser source 22 and projects a structured light pattern such as a laser stripe onto the weld joint ahead of the weld puddle; C3:64-67, Fig. 2) and second optical fiber (Haefner: a coherent fiber optic cable 23 which transmits the image of the scene to a two-dimensional television-type camera 24; C4:1-3, Fig. 2) at a desired angle (Haefner: a coherent fiber optic cable 23 which transmits the image of the scene to a two-dimensional television-type camera 24; C4:1-3, Fig. 2).

	Haefner discloses “the first optical fiber and second optical fiber” as mapped above, but Brown in view of Haefner is silent regarding
a fiber aligner configured to hold the first optical fiber and second optical fiber at a desired angle

	However, Findlan discloses, in the analogous field for “a rotating welding head 322 positioned at the end of a rotating sleeve 324 and a rotating drive mechanism 325 rotating the sleeve 324.” (C9:19-21, 
Fig. 5
    PNG
    media_image4.png
    711
    576
    media_image4.png
    Greyscale
 ),

a fiber aligner (an axial alignment device 476; C12:45, Fig. 13

    PNG
    media_image5.png
    597
    518
    media_image5.png
    Greyscale
 

    PNG
    media_image6.png
    729
    346
    media_image6.png
    Greyscale
) configured to hold the first optical fiber (the rotating fiber optic cable 340; C12:46-47, Fig. 12) and second optical fiber (the fixed fiber optic cable 343; C12:46-47, Fig. 12) at a desired angle (an inclination angle made by rotating “476”; Fig. 13)
	
The advantage of using Findlan’s axial alignment device 476 is to collimate and focus and propagate the light energy of the laser beam 482 from one fiber to another fiber.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Brown in view of Haefner with Findlan by applying Findlan’s axial alignment device 476 to Haefner’s fiber optic 21 and fiber optic 23 in order not only to collimate and focus and propagate the light energy of the laser beam 482 from one fiber to another fiber, but also to provide the maximum light intensity of the reflected light to the light detector 30 by making the same incident angle as the reflection angle from the vertical axis.

Regarding claim 26, Brown in view of Haefner and Findlan discloses 
the fiber aligner (Findlan: an axial alignment device 476; C12:45, Fig. 13) comprises a collimator (Findlan: a collimating lens assembly 462, a collimating lens 470; C12:31-35:, Fig. 13), lens (Findlan: a first beam divergence reducing lens 464, a spherical aberration reducing lens 466, a second beam divergence reducing lens 468; C12:31-35:, Fig. 13), or filter (Brown: A filter 90; C6:64) configured to maximize reflected light (Brown: reflected laser light; C4:56) collected by the second optical fiber (Findlan: the fixed fiber optic cable 343; C12:46-47, Fig. 12) and minimize direct light (Brown: the arc light emitted by “the arc voltage”; C6:47, Fig. 5) from a welding arc (Brown: the arc from “the arc voltage”; C6:47, Fig. 5) collected by the second optical fiber.

The advantage of using Findlan’s axial alignment device 476 is to collimate and focus and propagate the light energy of the laser beam 482 from one fiber to another fiber.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Brown in view of Haefner with Findlan by applying Findlan’s axial alignment device 476 to Haefner’s fiber optic 21 and fiber optic 23 in order not only to collimate and focus and propagate the light energy of the laser beam 482 from one fiber to another fiber, but also to provide the maximum light intensity of the reflected light to the light detector 30 by making the same incident angle as the reflection angle from the vertical axis.


Regarding claim 27, Brown in view of Haefner and Findlan discloses 
a mechanical linkage (Findlan: the fixed optical assembly 452; C12:27-28, Fig. 12) configured to couple the fiber aligner (Findlan: an axial alignment device 476; C12:45, Fig. 13) to the hand held welding torch (Brown: a human operator guiding the welding torch along the groove or seam; C1:24-25 [including] hand; C1:23 [and] a MIG-type wire welding torch 14; C2:29, Fig. 5), wherein the mechanical linkage is configured to allow the fiber aligner to rotate around a torch tip (Findlan: the top-right end of “a rotating welding head 322”; C9:19-20, Fig. 5) of the hand held welding torch (Findlan: a rotating welding head 322; C9:19-20), or allow the fiber aligner to move towards or away from a torch tip (Brown: the end of “a MIG-type wire welding torch 14”; C2:29, Fig. 5) of the hand held welding torch. 

The advantage of using Findlan’s axial alignment device 476 is to collimate and focus and propagate the light energy of the laser beam 482 from one fiber to another fiber.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Brown in view of Haefner with Findlan by applying Findlan’s axial alignment device 476 to Haefner’s fiber optic 21 and fiber optic 23 in order not only to collimate and focus and 

Regarding claim 29, Brown in view of Haefner and Findlan discloses
wherein the mechanical linkage (Findlan: the fixed optical assembly 452; C12:27-28, Fig. 12) comprises a joint (Findlan: the focal point of laser 482; Figs. 12-13 wherein the focal point of the laser 482 connects the two fibers for the laser to propagate) configured to maintain the fiber aligner (Findlan: an axial alignment device 476; C12:45, Fig. 13

    PNG
    media_image5.png
    597
    518
    media_image5.png
    Greyscale
 

    PNG
    media_image6.png
    729
    346
    media_image6.png
    Greyscale
) at a constant angle (an inclination angle made by rotating “476”; Fig. 13).
	

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown (US 4,493,968) as applied to claim 1 above, and in view of Gilliland (US 5,906,761).

Regarding claim 7, Brown discloses  
comprising optical sensor (a raster-scanning type TV camera 12; C2:26-27, Fig. 5) fixedly coupled (with a plate 80; C6:56, Fig. 5) to 
the hand held welding torch (a human operator guiding the welding torch along the groove or seam; C1:24-25 [including] hand; C1:23 [and] a MIG-type wire welding torch 14; C2:29, Fig. 5), 

wherein the optical sensor are configured to provide surface motion information (the command from “An Intel 8085 digital computer 28 to cause a beam 34” “to move linearly across the weld groove at a controlled rate”; C2:52-55, 56-58) for determining (calculated; C6:46) the real-time travel speed (the travel speed calculated to achieve the desired groove fill percentage; C6:45-48) of the hand held welding torch.

	Brown discloses “optical sensor” fixedly coupled to the hand held welding torch” as mapped above, but is silent regarding


the multiple optical sensors

However, Gilliland discloses, in the above-mentioned conventional manner” (C6:1-2) for the travel speed of “manually positioning the torch to determine the coordinates, and then loading these coordinates into the robot” (C4:13-16) and “steps that move the torch to a specified point and begin a welding operation” (C25:7-8, Fig. 9

    PNG
    media_image7.png
    492
    510
    media_image7.png
    Greyscale
),

multiple optical sensors (“using more detectors on the sides of the welding torch 123 as well as in front of and behind (to allow movement in either direction) of the welding torch 123”; C38:1-4 and “additional detectors (not shown) added which extend further out from the sides of welding torch 123”; C38:4-6 [further disclosing] two detectors 904A and 904B; C37:29, Fig. 9 [and] a crack can be detected because the reflected energies for the inner set of emitters and detectors will drop down with respect to the reflected energies for the outer set of emitters and detectors; C38:6-9) coupled to different sides (the sides of the welding torch 123 as well as in front of and behind; C38:2-3, Fig. 9) of the welding torch (the welding wire 123; C14:47-48, Fig. 9)

	The advantage of using Gilliland’s “using more detectors on the sides of the welding torch 123 as well as in front of and behind” is for “the detectors” to detect defective features, e.g., a crack by improving the image resolutions of the detectors. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Brown with Gilliland by replacing Brown’s single raster-scanning type TV camera 12 with Gilliland’s “using more detectors on the sides of the welding torch 123 as well as in front of and behind” in order for “the detectors” to detect defective features, e.g., a crack by improving the image resolutions of the detectors. 

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown (US 4,493,968) as applied to claim 1 above, and further in view of Edelson (US 2011/0187859).

Regarding claim 9, Brown discloses
wherein the optical sensor (a raster-scanning type TV camera 12; C2:26-27, Fig. 5) comprises a optical sensor (a raster-scanning type TV camera 12; C2:26-27, Fig. 5).

Brown discloses “the optical sensor comprises an optical sensor” as mapped above, but is silent regarding 
the optical sensor comprises a logarithmic optical sensor

(P4:1-3) and “The image sensor typically aimed at a site such as the site of a welding or cutting operation” (P38:9-11 wherein the spec discloses the problem to solve the “saturation of the images due to flashing of the welding arc 12” in “the camera 120” by “utilizing a logarithmic optical sensor”; PGPUB P34:15-18),

the optical sensor comprises a logarithmic optical sensor (the logarithmic image sensor to capture said analog pixel data; claim 21, lines 2-3)

	The advantage of using Edelson’s logarithmic image sensor is” to use the well-known Bell’s logarithmic Decibel (dB) graph to display an extremely widely scattered data on a limited data frame on a logarithmic axis without losing any measurement point data on the axis of the dB frame and for example, capture the wide dynamic range of light during” the “processes such as welding or metal cutting where a high energy electric arc, plasma, torch flame, laser, electron beam or other high energy source is used because of much larger range of light intensities than that of the conventional cameras (para.4, lines 1-2 and para.3, lines 1-4).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Brown with Edelson by replacing Brown’s conventional raster-scanning type TV camera 12 with Edelson’s logarithmic image sensor in order to use the well-known Bell’s logarithmic Decibel (dB) graph to display an extremely widely scattered data on a limited data frame on a logarithmic axis without losing any measurement point data on the axis of the dB frame and for example, capture the wide dynamic range of light during” the “processes such as welding or metal cutting where a high energy electric arc, plasma, torch flame, laser, electron beam or other high energy source is used because of much larger range of light intensities than that of the conventional cameras.

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown (US 4,493,968) as applied to claim 1 above, and further in view of Huissoon (US 5,465,037).

	Regarding claim 23, Brown discloses 
wherein the torch monitor (Brown: An Intel 8085 digital computer 28; C2:52, Fig. 1) is further configured to determine, during the welding operation (welding; C6:36-37), a position or orientation of the hand held welding torch (a human operator guiding the welding torch along the groove or seam; C1:24-25 [including] hand; C1:23 [and] a MIG-type wire welding torch 14; C2:29, Fig. 5) based on the real-time travel speed (the travel speed calculated to achieve the desired groove fill percentage; C6:45-48).

	Brown discloses “the hand held welding torch” as mapped above, but is silent regarding
to determine a position or orientation of the hand held welding torch

	However, Huissoon discloses, in the analogous field for “maintaining a set (real-time commandable) relative velocity between the end-point and the seam” (C7:18-20) and “The end-point 66 simply moving relative to the workpiece at the commanded travel speed” (C7:24-26) of “the end point location of the robot” (C6:3-4, Fig. 8),

to determine (describing; C6:15) a position (the spatial location of the torch tip (X, Y, Z); C6:15-16) or orientation (the orientation of the torch (tilt, and lean) and a sixth (rotation) for positioning the seam tracking camera around the torch; C6:17-18) of the hand held welding torch (the torch; C6:18)

	The advantage of using Huissoon’s six degree of freedom motion of “spatial location of the torch tip (X, Y, Z) and the orientation of the torch (tilt, and lean) and a sixth (rotation)” is to “track a feature on an object in real time without path preprogramming and, more particularly, to a seam tracking system incorporating one or more kinematically redundant axes, where the system is used for welding or sealant or adhesive application” (C1:8-13).
Huissoon’s six degree of freedom motion of “spatial location of the torch tip (X, Y, Z) and the orientation of the torch (tilt, and lean) and a sixth (rotation)” to Brown’s MIG-type wire welding torch 14 in order to “track a feature on an object in real time without path preprogramming and, more particularly, to a seam tracking system incorporating one or more kinematically redundant axes, where the system is used for welding or sealant or adhesive application”.

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown (US 4,493,968) as applied to claim 3 above, and further in view of Schroth (US 2011/0094999).

Regarding claim 28, Brown discloses 
the visible pattern (Brown: the shape of “the peak intensity locations of the laser beam reflection”; C2:65) comprises 

Beattie discloses “the visible pattern” as mapped above, but Brown is silent regarding
the visible pattern comprises a painted or taped pattern.

	However, Schroth discloses, in the analogous field for “APPLICATION OF SURFACE RELIEF TO SPOT WELDING ELECTRODES” (title),
the visible pattern (a durable protective mask; P9:7) comprises a painted or taped pattern (a durable protective mask; P9:7).

	The advantage of using Schroth’s durable protective mask is to show the boundary of a pattern and “form high quality welds in metal workpieces” (P5:3) around the pattern.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Karakas (US-20070187378), Dillet (US-5643478), Terada (US-5572103), Obana (US-6555779).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761